                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

TRUSTEES OF THE OREGON-                             No. 3:18-cv-01270-SB
WASHINGTON CARPENTERS-
EMPLOYERS HEALTH & WELFARE
TRUST FUND, et al.

                      Plaintiffs,

       v.                                           ORDER

PROFESSIONAL LATH & PLASTER
LLC, an Oregon limited liability
company,

                      Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Beckerman issued a Findings and Recommendation (#19) on June 18,

2019, in which she recommends that this Court grant Plaintiffs' motion for default judgment.

The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-



1 - ORDER
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                       CONCLUSION

       The Court ADOPTS Magistrate Judge Beckerman's Findings & Recommendation [19].

Accordingly, Plaintiffs' motion for default judgment [10] is granted. A separate judgment with a

monetary of award of $15,390.57 as detailed in the Findings & Recommendation will be entered.

       IT IS SO ORDERED.

       DATED this 8th         day of      July        , 2019.




                                                     Marco Hernandez
                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
